UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6851


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JONATHAN WAYNE WADE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-9)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Wayne Wade, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Wayne Wade appeals the district court’s order

denying   his   18   U.S.C.   § 3582(c)(2)   (2006)    motion,      which   was

based on the recent crack cocaine amendments to the sentencing

guidelines.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      United States v. Wade, No. 3:95-cr-00005-FDW-9

(W.D.N.C.    Apr.    24,   2009).   We   dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2